SERVICE PLAN FOR THE AMERICAN BEACON FUNDS C CLASS AMENDED AND RESTATED SCHEDULE A As noted in Paragraph 1 of the Service Plan for the American Beacon Funds C Class, the following Funds have adopted the Service Plan for the American Beacon Funds C Class shares: Balanced Fund Large Cap Value Fund Emerging Markets Fund Mid-Cap Value Fund Flexible Bond Fund Retirement Income and Appreciation Fund High Yield Bond Fund Short-Term Bond Fund Intermediate Bond Fund Small Cap Value Fund International Equity Fund Treasury Inflation Protected Securities Fund Zebra Small Cap Equity Fund Zebra Large Cap Equity Fund SiM High Yield Opportunities Fund Small Cap Value II Fund Bridegway Large Cap Value Fund Holland Large Cap Growth Fund Stephens Small Cap Growth Fund The London Company Income Equity Fund Stephens Mid-Cap Growth Fund Dated:May 29, 2012
